April 3, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            FIVE STAR RECONSTRUCTORS, G.V. INC., Appellant

NO. 14-11-00046-CV                          V.

                     GRAYCO BUILDERS, LLC, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on January 5, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Five Star Reconstructors, G.V. Inc.
      We further order this decision certified below for observance.